DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 10/28/2019.
Claims 1-20 are rejected under 35 U.S.C. 101.
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-5, 10, 12, 14-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang; Fu et al PGPUB No. 20130116989. 
Claims 6-8 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, further in view of Alam et al. (US 20200203951 A1).
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, further in view of Kalakanti; Arun Kumar et al. (US 20200058082 A1).
Claims 11 & 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang, in view of Shin; Dong-Yeol (US PGPUB No. 20110241655 A1)
Claims 18 & 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, further in view of Baone et al. (US 20150149128 A1).
This action is made Non-Final.
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1:
Step 1: The claims 1 is drawn to a system, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, however analysis is applicable to claim 20 as well. The claim 1 limitations recite (bolded for abstract idea identification): 
1. A system for enhanced power system model calibration comprising a computing device including at least one processor in communication with at least one memory device, wherein the at least one processor is programmed to: 

receive event data and model response data associated with a model to simulate; 

identify a first region of a first event; 

determine a first weight for the first region; 

assign a second weight to a second region of the first event, wherein the first region and the second region are different and wherein the first weight and the second weight are different; and 

evaluate the model based on the first event including the first weight and the second weight.

Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components (as in the preamble). Specifically the processor executed steps of identifying … a region, determining… weight, assigning …weight are judgment or opinion based on the evaluation of the receiv[ing] step. The processor executed step of evaluat[ing] the model… based on weight(s), is a step of evaluation and is also considered a mental step. See MPEP MPEP 2106.04(a)(2)III. The steps do not explicitly recite any mathematical concepts.  
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of a computing device including at least one processor in communication with at least one memory device for the system claim, at a high-level of generality (i.e. a generic processor with memory performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f).
The claim 1 additionally recites 
receive event data and model response data associated with a model to simulate; 
 

This stem amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/processor/memory to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). Also step to “… receive event data and model response data associated with a model to simulate;” is extra-solution activity (MPEP 2106.05(g)) related to data gathering. Further, the preamble “A system for enhanced power system model calibration…” amount to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)) because the steps may lead to better algorithm evaluating the model, it does not indicate how the model is calibrated and how it is used to enhance the power system.  The claims is therefore considered to be patent ineligible.
Claims 2 & 3 recite “…wherein the first region includes a plurality of points in time and wherein the first weight is associated with the plurality of points in time” and “wherein the first region includes a plurality of points in time and wherein the first weight is associated with a first portion of the plurality of points in time”, and is considered as mental step based on observation/judgement/opinion to define the data points and associated weights (under Step 2A prong 1).  The claims do not disclose any additional elements/limitations that integrate the judicial exception into practical element (under Step 2A Prong 2 & 2B). Therefore, the claim is considered as patent ineligible.
Claim 4 recites “wherein a third weight is associated with a second portion of the plurality of points in time associated with the first event” and is considered as mental step based on observation/judgement/opinion to define the data points and associated weights (under Step 2A prong 1).  The claims do not disclose any additional elements/limitations that integrate the judicial exception into practical element (under Step 2A Prong 2 & 2B). Therefore, the claim is considered as patent ineligible.
Claim 5 recites “wherein the first event includes a first curve and a second curve, and wherein the at least one processor is further programmed to identify the first region of the first event based on the first curve and the second curve” and is considered as mental step based on observation/judgement/opinion to define the curves and associated regions (under Step 2A prong 1).  The claims do not disclose any additional elements/limitations that integrate the judicial exception into practical element (under Step 2A Prong 2 & 2B). Therefore, the claim is considered as patent ineligible.
Claims 6 & 7 recite “wherein the first curve is one of an active power curve and a frequency curve and wherein the second curve is one of a reactive power curve and a voltage curve” and “wherein the at least one processor is further programmed to: identify a first curve region based on the first curve; identify a second curve region based on the second curve; and compare the first curve region and the second curve region to identify the first region” is considered as mental step based on user opinion naming the respective curves and identifying resulting regions based on some comparison (evaluation step) (under Step 2A prong 1).  The claims identifying the curves active power curve, a frequency curve, reactive power curve and a voltage curve merely associate the curves to field of use (See MPEP 2106.05(h)) and executing the identification using the computing device of claim 1, are merely considered as instructions to apply an exception using a processor (See MPEP 2106.05(f)). (applicable under Step 2A Prong 2 & 2B). Therefore, the claim is considered as patent ineligible.
Claim 20 is a method claim that recites limitations of claim 1 and 6-7 combined. The combination would be patent ineligible for the reasons recited in above for claim 6-7 and incorporating reasons for claim 1.
Claims 8 recite “wherein the at least one processor is further programmed to analyze the first curve to identify at least one potential event starting point and at least one potential event ending point” is considered as mere instructions to apply an exception (exception being step of identifying under Step 2A prong 1 mental step of evaluation) using a processor (under step 2A prong 2 & 2B). Because in this limitation the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See MPEP 2106.05(f) 
Claims 9 recite “wherein the at least one processor is further programmed to utilize [1] at least one of changepoint analysis [2] and minimum volume enclosing ellipsoid to identify the first region [3]”. The claim 8 discloses mental step of evaluation/opinion to identify minimum volume enclosing ellipsoid as first region (See annotated [3] above falling under Step 2A prong 1). In alternate the claim 8 discloses application of mathematical concept of  changepoint analysis to determine a region, which is considered as mental step (See MPEP 2016.04(a)(2)III) or general application of mathematical concept (as in MPEP 2106.04.(a)(2)IC) (See annotated [2] above falling under Step 2A prong 1). The claim discloses additional elements of the at least one processor is further programmed to utilize… which is considered as mere instructions to apply an exception (as above in Step 2A prong 1 mental step/mathematical concept of/for identification of a region) using a processor (under step 2A prong 2 & 2B, See MPEP 2106.05(f)). Therefore, the claim is considered as patent ineligible.
Claim 10 recites “wherein the at least one processor is further programmed to: present, to a user via a user interface, at least one of the first region and the first weight; and receive, from the user via the user interface, an adjustment to one of the first region and the first weight”. The presenting and receiving steps are considered as insignificant extra-solution activity to the judicial exception (under step 2A Prong 2 and 2B, See MPEP 2106.05(g)). The generic use of processor and a user interface is considered as mere instructions to apply an exception using a processor (under step 2A Prong 2 and 2B, See MPEP 2106.05(f)). Therefore, the claim is considered as patent ineligible.
Claim 11 recites “wherein the at least one processor is further programmed to: execute at least one simulation of the model based on the first event; compare results of the at least one simulation to the event data; and identify the first region based on the comparison.”. The first step of executing the simulation of the model, recited generically, is considered as mathematical concept (since no specific model is disclosed in the specification [0029]-[0032] and generalized in [0056], without showing how it is used for this application) where executing could be evaluating an polynomial function (part of mental step). The step of compar[ing] and identif[ing] are considered as mental step of observation (of event & simulation data) and evaluation (compare), leading to identification (forming opinion as part of mental step; no details are claimed1). The generic use of processor is considered as mere instructions to apply an exception using a processor (under step 2A Prong 2 and 2B, See MPEP 2106.05(f)). Therefore, the claim is considered as patent ineligible.
Claim 12 recites “wherein the first event includes a plurality of points in time and wherein the at least one processor is further programmed to: execute at least one simulation of the model based on the first event; compare results of the at least one simulation to the event data; and determine an amount of error for each of the plurality of points in time..”. The first step of executing the simulation of the model, recited generically (even with plurality of time points being defined), is considered as mathematical concept (since no specific model is disclosed in the specification [0029]-[0032] and generalized in [0056], without showing how it is used for this application) where executing could be evaluating an polynomial function (part of mental step). The step of compar[ing] and determin[ing] are considered as mental step of observation (of event & simulation data) and evaluation (compare), leading to determination (forming opinion as part of mental step and/or mathematical concept; no details are claimed). The generic use of processor is considered as mere instructions to apply an exception using a processor (under step 2A Prong 2 and 2B, See MPEP 2106.05(f)). Therefore, the claim is considered as patent ineligible.
Claim 13 recites “wherein the at least one processor is further programmed to identify the first region by analyzing the amounts of error for the plurality of points in time” is analyzing step (considered as evaluation step/mental step under Step 2A Prong 1) where region identification is “based on” analysis.  The generic use of processor is considered as mere instructions to apply an exception using a processor (under step 2A Prong 2 and 2B, See MPEP 2106.05(f)). Therefore, the claim is considered as patent ineligible.
Claim 14 recites “wherein the at least one processor is further programmed to validate the model”. Validating is considered as mental step2 or at best mathematical concept (although examiner cannot find any instance in specification for mathematical steps for validation). The generic use of processor is considered as mere instructions to apply an exception using a processor (under step 2A Prong 2 and 2B, See MPEP 2106.05(f)). Therefore, the claim is considered as patent ineligible.
Claim 15 recites “wherein the at least one processor is further programmed to identify a plurality of tunable parameters based on the event data and the model response data”. Step of identifying is further adding to abstract idea without claiming how the identifying is performed (under step 2A Prong 2). Further even if tunable parameters are considered as additional element, based on the event data and the model response data, this is merely recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it" (or in this case “based on”). The generic use of processor is considered as mere instructions to apply an exception using a processor (under step 2A Prong 2 and 2B, See MPEP 2106.05(f)). Therefore, the claim is considered as patent ineligible.
Claim 16 recites “wherein the model includes a plurality of parameters, and wherein the at least one processor is further programmed to identify the plurality of tunable parameters based on a difference between the event data and model response data with estimated model parameters”. This limitation has similar structure as claim 15 (analysis applies here likewise) and is considered as patent ineligible for merely reciting an idea of a solution, based on some variables, using a processor (under step 2A Prong 2 and 2B, See MPEP 2106.05(f)). 
Claims 17-19 recites “wherein the at least one processor is further programmed to generate a score for each of the plurality of parameters based on the difference between the event data and model response data with estimated model parameters and a Jacobian matrix corresponding to model response data” and “wherein the at least one processor is further programmed to generate the score based on a dot product angle between the difference the event data and model response data and components of the Jacobian matrix” and “wherein the at least one processor is further programmed to select the plurality of tunable parameters based on the dot product angle not exceeding a threshold”. This is considered as mathematical concept to generate a score based on mathematical calculation (difference between the event data and model response data with estimated model parameters and a Jacobian matrix corresponding to model response data, and using dot product) and basing it on a threshold, under Step 2A prong 1. The generic use of processor is considered as mere instructions to apply an exception using a processor (under step 2A Prong 2 and 2B, See MPEP 2106.05(f)). Therefore, the claim is considered as patent ineligible.
----- This page is left blank after this line -----





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, on lines 3-4, “identify the plurality of tunable parameters based on a difference between the event data and model response data with estimated model parameters.”  It cannot be determined whether this limitation is intended to require identifying the plurality of tunable parameters with estimated model parameters and based on a difference between the event data and model response data, if the limitation is intended to require identifying the plurality of tunable parameters based on a difference between the event data and model response data, where the model response and/or event data is “with” the estimated model parameters (i.e. such as the estimated model parameters being grouped or otherwise included with event or model response data, or used as a basis for determining the difference between the two, etc.), or if the limitation is intended to require some other usage of the event data, model response data, and estimated model parameters.  Basically, it is unclear how each of the event data, the model response data, the difference, and the estimated model parameters are to be used in performing the identification of the plurality of tunable parameters.  Therefore, this limitation is indefinite.  In the interest of providing full examination on the merits, the limitation is interpreted as requiring the identification of the plurality of tunable parameters using estimated model parameters, event data, model response data, and/or a difference between event data and model response data.
With respect to claim 17, it inherits the deficiencies identified above with respect to claim 16 and is rejected on the same basis as identified above.  In addition, claim 17 recites, on lines 2-4, “generate a score for each of the plurality of parameters based on the difference between the event data and model response data with estimated model parameters and a Jacobian matrix corresponding to model response data.”  With respect to the limitation “the difference between the event data and model response data with estimated model parameters,” this limitation is indefinite for similar reasons as provided above with respect to the same limitation in claim 16, i.e. it is unclear how each of the event data, the model response data, the difference, and the estimated model parameters are related and to be used in performing the generating of the score.  Further it cannot be determined whether the score is further generated based on the Jacobian matrix, or if the Jacobian matrix is included in the determination of the difference, i.e. whether the limitation recites one or more differences between: (1) event data and model response data; (2) event data, model response data, and the Jacobian matrix; (3) event and model response data compared as a group to the Jacobian matrix; or (4) some other arrangement of these various entities.  Therefore, this limitation is indefinite.  In the interest of providing full examination on the merits, the limitation is interpreted as requiring generation of a score for model parameters using at least one difference between any two of the event data, the model response data, the estimated model parameters, and a Jacobian matrix corresponding to model response data.
Claim 18 recites:
18. The system in accordance with Claim 17, wherein the at least one processor is further programmed to generate the score based on a dot product angle between the difference [something missing here] the event data and model response data and components of the Jacobian matrix.

Its unclear as indicated by “something missing here” that the limitation is not clear and appear to be missing some language how the difference is determined.
Further with respect to claim 18, it inherits the deficiencies identified above with respect to claims 16 and 17, and is rejected on the same bases as identified above.  In addition, the claim recites “the score,” while claim 17, upon which it depends, recites a score for each of the plurality of parameters.  That is, claim 17 appears to require a plurality of scores while claim 18 recites only a single score.  Therefore, it is unclear whether “the score” is intended to refer to only a single score of the plurality of scores, or if it is intended to refer to each score of the plurality of scores.  
In addition, with respect to claim 18, the claim recites “a dot product angle between the difference the event data and model response data and components of the Jacobian matrix.”  It is noted that “the difference,” or “the difference the event data and model response data,” depending on which was intended appears to lack antecedent basis, as either one appears varies from the previously recited “difference between the event data and model response data with estimated model parameters.”  In addition, it cannot be determined which of the various recited values the dot product angle is intended to be measured between, i.e., whether the angle is between two or more of the difference, the event data, the model response data, and the components of the Jacobian matrix, or if some other angle was intended.  Therefore, this limitation is indefinite.  In the interest of providing full examination on the merits, the limitation is interpreted as requiring generation of a score based on an angle between any of the difference, the event data, the model response data, the components of the Jacobian matrix, and/or between components of the Jacobian matrix.
Claim 19 inherits the deficiencies identified above with respect to claims 16-18, and is rejected on the same bases as identified above.  As it cannot be determined how the dot product angle is related to the various recited values (i.e. as discussed above with regard to claim 18), it similarly cannot be determined what value is to be compared to and not exceed a threshold.  Therefore, this limitation is indefinite.  In the interest of providing full examination on the merits, this limitation is interpreted as requiring a comparison between one or more thresholds and an angle between any of the difference, the event data, the model response data, the components of the Jacobian matrix, and/or between components of the Jacobian matrix.
----- This page is left blank after this line -----



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, 12, 14-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang; Fu et al PGPUB No. 20130116989. 
Regarding Claim 1
Zhang teaches a system for enhanced power system model calibration comprising a computing device including at least one processor in communication with at least one memory device (Zhang: ¶ [0045], describing Figs. 1 and 2, computer device 110 includes processor 220 and memory 230 connected by bus 210; ¶ [0049]-[0050], computer device 110 performing operations relating to parameter tuning/described processes in response to processor 220 executing instructions stored in memory 230; ¶ [0053], modelling dynamic systems; ¶ [0064], model variables may represent power, voltage, current, etc.)) , wherein the at least one processor is programmed to: receive event data and model response data associated with a model to simulate   (Zhang: ¶[0014], dynamic system represented by modeling system as graphical model executed to simulate dynamic system that it represents; response generated and plotted over time interval; user selecting to adjust generated response to target response; ¶ [0021], response generated for graphical model during simulation; ¶ [0041], modeling system 120 of computer device 110 receiving data from target environment 140, which may include a set of sensors/controllers corresponding to dynamic system, and using the data as input to graphical model; ¶ [0082], receiving data from target environment; ¶ [0086], executing model to simulate system; ¶ [0092], user defining target response; ¶ [0103], Fig. 6, performing simulation of graphical model and providing plot of response generated by simulation; ¶ [0104], user defining target response plot; i.e. event data is received from target environment and used as inputs to graphical simulation, a response is received from graphical simulation, and a user-defined target response is further received; ¶ [0133], user selecting target response as shown in Fig. 10B); identify a first region of a first event (Zhang: ¶ [0116], user designating particular ones of selected target points (defining the region(s) associated with event); user selecting to designate first target point; ¶[0131], target response curve presented based on live interaction with the plot (of Fig. 9B), where user dragging to move vertical line on plot which represents a point in time may cause target response curve 940 to change; multiple target responses may change as user moves the vertical line; i.e. the user can select discrete target response points, such as on a target response curve, and can also select a plurality of target response points by dragging a vertical line to change the entire target response curve ); determine a first weight for the first region (Zhang: ¶ [0116], user designating particular ones of target points with importance rating; user selecting to designate first target point as having high importance; giving more weight to first target point when performing parameter tuning) ; assign a second weight to a second region of the first event, wherein the first region and the second region are different and wherein the first weight and the second weight are different (Zhang: ¶ [0016], user designating first target point with high importance and designating second target point with low importance – mapped to two distinct weights assigned to two points (in their respective region) for an event; Also see Fig.10B &10D) , and evaluate the model based on the first event including the first weight and the second weight (Zhang: ¶ [0108]-[0109], multiple sets of parameter values may satisfy constraints determined by selected target points, multiple solutions computed and presented to the user; extrapolating curve generated by selected target points, varying extrapolation a number of times to generate sets of target points, each of which is associated with a solution that may be computed and presented to the user; ¶ [0116], giving more weight to target point when performing parameter tuning; if there are more selected target points than selected parameters, target points with lower importance rating may be disregarded to approach a situation where the number of target points equals the number of selected parameters to tune; ¶ [0131], showing multiple target responses corresponding to multiple model outputs; i.e. where calculating multiple different sets of simulation model parameter values corresponding to multiple solutions, such as by varying extrapolation a number of times to generate sets of target simulation outputs, where this is further weighted by multiple user importance ratings for multiple particular target points, is analogous to performing multiple simulations on the model including the multiple weight/importance ratings) .
Regarding Claim 2
Zhang teaches the system in accordance with Claim 1, wherein the first region includes a plurality of points in time and wherein the first weight is associated with the plurality of points in time (Zhang: ¶ [0014][0109], graphical model simulated over time interval and response generated and plotted over time interval; ¶ [0016], user selecting target data points at one or more time points to define target response; ¶ [0116], user designating particular ones of selected target points with importance rating; selected target points with a lower rating; i.e. multiple target points may be associated with a given importance rating, where each of the target points may be associated with a point in time and the multiple target points therefore define a region, Parameter tuning module 430 may give more weight to the first target point when performing a parameter tuning).
Regarding Claim 3
Zhang teaches the system in accordance with Claim 1, wherein the first region includes a plurality of points in time and wherein the first weight is associated with a first portion of the plurality of points in time  (Zhang: ¶[0014][0109] showing target points may be selected based on their time interval/temporal location; ¶ [0016], user selecting target data points at one or more time points to define target response; ¶ [0116], user designating particular ones of selected target points with importance rating – this would be considered as a first portion, which may be extrapolated as shown in ¶ [0109]) .
Regarding Claim 4
Zhang teaches the system in accordance with Claim 3, wherein a third weight is associated with a second portion of the plurality of points in time associated with the first event (Zhang: ¶ [0016], user selecting target data points at one or more time points to define target response; additionally the delta.P.(1..N) corresponds to adjustment value to the parameter P (1…N), which would be the weight for the any set of parameters for a given time point (portion in a set of time points), ¶[0116] user designating particular ones of selected target points with importance rating/weight) .
Regarding Claim 5
Zhang teaches the system in accordance with Claim 1 wherein the first event includes a first curve and a second curve, and wherein the at least one processor is further programmed to identify the first region of the first event based on the first curve and the second curve (Zhang: paragraph [0116], user designating particular ones of selected target points; user selecting to designate first target point as having high importance rating and selecting to designate second target point as having a low importance; selected target points with lower importance rating; paragraph [0130]-[0131], target response curve presented based on live interaction with the plot (of Fig. 9A-B), where the user may select a target response 922 by clicking on a point on plot 910. A target response point box 924 may appear that may include information about the selected target response point, such as the corresponding time point value (defining the first region), the generated response y.sub.T930, and the selected target response y.sub.T935. The upper and lower bounds may be mapped to the first and second curve.)
Regarding Claim 10
Zhang teaches the system in accordance with Claim 1, wherein the at least one processor is further programmed to: present, to a user via a user interface, at least one of the first region and the first weight (Zhang: Fig.10B) ; and receive, from the user via the user interface, an adjustment to one of the first region and the first weight  (Zhang: Fig.10B & D showing ability to adjust/tune the parameter) .
Regarding Claim 12
Zhang teaches the system in accordance with Claim 1, wherein the first event includes a plurality of points in time  (Zhang : [0014][0109]) and wherein the at least one processor is further programmed to: execute at least one simulation of the model based on the first event (Zhang: [0014]-[0015][0080] event is a time interval) ; compare results of the at least one simulation to the event data  (Zhang: [0110]-[0120] where the "...parameter tuning module 430 may either increase the number of target points to match the number of selected parameters or may decrease the number of parameters to tune to match the number of selected target points in order to define the particular solution..." (event data as particular solution).) ; and determine an amount of error for each of the plurality of points in time (Zhang : [0115]-[0116]"... For example, if different variables (e.g., outputs, parameters, etc.) are associated with different error tolerances, a weighted least squares approximation technique may be used. Processing may continue to determine an inverse parameter Jacobian matrix (block 680)....".[0056][0083][0115])
Regarding Claim 14
Zhang teaches the system in accordance with Claim 1, wherein the at least one processor is further programmed to validate the model (Zhang: [0056][0083] validation as diagnosing error with the model) .
Regarding Claim 15
Zhang teaches the system in accordance with Claim 1, wherein the at least one processor is further programmed to identify a plurality of tunable parameters based on the event data and the model response data (Zhang: Fig.9B and 10D) .
Regarding Claim 16
Zhang teaches the system in accordance with Claim 15, wherein the model includes a plurality of parameters, and wherein the at least one processor is further programmed to identify the plurality of tunable parameters based on a difference between the event data and model response data with estimated model parameters (Zhang: Fig.9B & 10D showing the unable parameters where Fig.6 shows in element 650 the comparison and difference determination between the target points (event data/target response [0016]) and (model generated response)) .
Regarding Claim 17
Zhang teaches the system in accordance with Claim 16, wherein the at least one processor is further programmed to generate a score for each of the plurality of parameters based on the difference between the event data and model response data with estimated model parameters and a Jacobian matrix corresponding to model response data (Zhang: [0110]-[0112][0134] [0140] score as ranking) .
----- This page is left blank after this line ----
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 6-8 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, further in view of Alam et al. (US 20200203951 A1).
Regarding Claim 6
Teachings of Zhang are shown in the parent claim 5. Although Zhang teaches modeling & tuning power related parameters (Zhang: ¶[0064]), it does not explicitly teach limitation below.
Zhang does not explicitly teach the system in accordance with Claim 5, wherein the first curve is one of an active power curve and a frequency curve and wherein the second curve is one of a reactive power curve and a voltage curve.
	Alam teaches the system in accordance with Claim 5, wherein the first curve is one of an active power curve and a frequency curve and wherein the second curve is one of a reactive power curve and a voltage curve (Alam: paragraph [0016], performing simulation of specified time based on computer model and specified configuration parameter values; paragraph [0017], producing simulated reactive power supply curve; user request to display simulation results, producing and displaying graph; paragraph [0131], describing Fig. 12, performing power flow analysis to provide voltage profiles resulting from specified reactive power control configurations; paragraph [0132], GUI includes reactive power percentage slider buttons 1212 which can be adjusted via user manipulation to vary percentage of reactive power capacity; user can enter specified time to simulate, etc.; paragraph [0134], displaying voltage profile resulting from selected inputs in voltage profile window 1226, along with base case voltage profile (read as active power curve); paragraph [0135], as shown in Fig. 12, user desires to simulate voltage profile at specified time with 30% reactive power capacity setting, displaying resulting voltage profile; voltage profile 1208, voltage is increased as a result of sourcing reactive power to the feeder).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Alam to Zhang to have modified the teachings of Zhang (directed to simulation model parameter tuning), to incorporate the teachings of Alam (directed to voltage management in a power grid, including via computer simulation/modeling) to include the capability to display, as a model output displayed as a graphical curve (i.e. as taught by Zhang), the reactive power curve.  One of ordinary skill would have been motivated to perform such a modification in order to provide users with a tool that has the ability to assess the costs and benefits of achieving a desired voltage profile and create elements needed to assess the feasibility of creating those voltage profiles as described in Alam (Alam: ¶[0139]-[0141]). Further motivation to combine would have been that Alam and Zhang are analogous art to the instant invention in the field of modeling of a portion of dynamic systems such as a power grid (Alam: [0015]; Zhang: [0002][0064]).
Regarding Claim 7
Alam teaches system in accordance with Claim 5, wherein the at least one processor is further programmed to: identify a first curve region based on the first curve  (Alam: Fig.8A & 8B  as various supply curve) ; identify a second curve region based on the second curve (Alam: Fig.8A as reactive power) ; and compare the first curve region and the second curve region to identify the first region (Alam: [0119] where there is comparison/intersection between the reactive power 804 [0119] : Supply curves constructed using Equations (1)-(4) set forth above and the local utility's tariff data are overlaid on the CVR demand curve. The dashed and solid supply curves correspond to fully loaded and partially loaded inverters) .
Regarding Claim 8
Alam teaches wherein the at least one processor is further programmed to analyze the first curve to identify at least one potential event starting point and at least one potential event ending point (Alam: [0132] as duration of time or window, where start time is indicated in Fig.12) .
Regarding Claim 20
Zhang teaches a method for enhanced power system model calibration, the method implemented on a computing device including at least one processor in communication with at least one memory device (Zhang: ¶ [0045], describing Figs. 1 and 2, computer device 110 includes processor 220 and memory 230 connected by bus 210; ¶ [0049]-[0050], computer device 110 performing operations relating to parameter tuning/described processes in response to processor 220 executing instructions stored in memory 230; ¶ [0053], modelling dynamic systems; ¶ [0064], model variables may represent power, voltage, current, etc.); Fig.6), the method comprises: receiving event data and model response data associated with a model to simulate (Zhang: ¶[0014], dynamic system represented by modeling system as graphical model executed to simulate dynamic system that it represents; response generated and plotted over time interval; user selecting to adjust generated response to target response; ¶ [0021], response generated for graphical model during simulation; ¶ [0041], modeling system 120 of computer device 110 receiving data from target environment 140, which may include a set of sensors/controllers corresponding to dynamic system, and using the data as input to graphical model; ¶ [0082], receiving data from target environment; ¶ [0086], executing model to simulate system; ¶ [0092], user defining target response; ¶ [0103], Fig. 6, performing simulation of graphical model and providing plot of response generated by simulation; ¶ [0104], user defining target response plot; i.e. event data is received from target environment and used as inputs to graphical simulation, a response is received from graphical simulation, and a user-defined target response is further received; ¶ [0133], user selecting target response as shown in Fig. 10B); identifying a first region of a first event (Zhang: ¶ [0116], user designating particular ones of selected target points (defining the region(s) associated with event); user selecting to designate first target point; ¶[0131], target response curve presented based on live interaction with the plot (of Fig. 9B), where user dragging to move vertical line on plot which represents a point in time may cause target response curve 940 to change; multiple target responses may change as user moves the vertical line; i.e. the user can select discrete target response points, such as on a target response curve, and can also select a plurality of target response points by dragging a vertical line to change the entire target response curve ), (Zhang: ¶ [0116], user designating particular ones of target points with importance rating; user selecting to designate first target point as having high importance; giving more weight to first target point when performing parameter tuning), wherein the first region includes a plurality of points in time and wherein the first weight is associated with a first portion of the plurality of points in time (Zhang: ¶[0014][0109] showing target points may be selected based on their time interval/temporal location; ¶ [0016], user selecting target data points at one or more time points to define target response; ¶ [0116], user designating particular ones of selected target points with importance rating – this would be considered as a first portion, which may be extrapolated as shown in ¶ [0109]); determining a second weight for a second portion of the first region, wherein the first weight and the second weight are different (Zhang: ¶ [0016], user designating first target point with high importance and designating second target point with low importance – mapped to two distinct weights assigned to two points (in their respective region) for an event; Also see Fig.10B &10D) and (Zhang: ¶ [0108]-[0109], multiple sets of parameter values may satisfy constraints determined by selected target points, multiple solutions computed and presented to the user; extrapolating curve generated by selected target points, varying extrapolation a number of times to generate sets of target points, each of which is associated with a solution that may be computed and presented to the user; ¶ [0116], giving more weight to target point when performing parameter tuning; if there are more selected target points than selected parameters, target points with lower importance rating may be disregarded to approach a situation where the number of target points equals the number of selected parameters to tune; ¶ [0131], showing multiple target responses corresponding to multiple model outputs; i.e. where calculating multiple different sets of simulation model parameter values corresponding to multiple solutions, such as by varying extrapolation a number of times to generate sets of target simulation outputs, where this is further weighted by multiple user importance ratings for multiple particular target points, is analogous to performing multiple simulations on the model including the multiple weight/ importance ratings).
Zhang does not explicitly teach wherein the first event includes an active power curve and a reactive power curve & wherein the first portion is associated with the active power curve and the second portion is associated with reactive power curve.
Alam teaches wherein the first event includes an active power curve and a reactive power curve & wherein the first portion is associated with the active power curve and the second portion is associated with reactive power curve (Alam: paragraph [0016], performing simulation of specified time based on computer model and specified configuration parameter values; paragraph [0017], producing simulated reactive power supply curve; user request to display simulation results, producing and displaying graph; paragraph [0131], describing Fig. 12, performing power flow analysis to provide voltage profiles resulting from specified reactive power control configurations; paragraph [0132], GUI includes reactive power percentage slider buttons 1212 which can be adjusted via user manipulation to vary percentage of reactive power capacity; user can enter specified time to simulate, etc.; paragraph [0134], displaying voltage profile resulting from selected inputs in voltage profile window 1226, along with base case voltage profile (read as active power curve); paragraph [0135], as shown in Fig. 12, user desires to simulate voltage profile at specified time with 30% reactive power capacity setting, displaying resulting voltage profile; voltage profile 1208, voltage is increased as a result of sourcing reactive power to the feeder).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Alam to Zhang to have modified the teachings of Zhang (directed to simulation model parameter tuning), to incorporate the teachings of Alam (directed to voltage management in a power grid, including via computer simulation/modeling) to include the capability to display, as a model output displayed as a graphical curve (i.e. as taught by Zhang), the reactive power curve.  One of ordinary skill would have been motivated to perform such a modification in order to provide users with a tool that has the ability to assess the costs and benefits of achieving a desired voltage profile and create elements needed to assess the feasibility of creating those voltage profiles as described in Alam (Alam: ¶[0139]-[0141]). Further motivation to combine would have been that Alam and Zhang are analogous art to the instant invention in the field of modeling of a portion of dynamic systems such as a power grid (Alam: [0015]; Zhang: [0002][0064]).


Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, further in view of Kalakanti; Arun Kumar et al. (US 20200058082 A1).
Regarding Claim 9
Teachings of Zhang are shown in the parent claim 1. 
Zhang does not explicitly teach the system in accordance with Claim 1, wherein the at least one processor is further programmed to utilize at least one of changepoint analysis and minimum volume enclosing ellipsoid to identify the first region.
Kalakanti teaches the system in accordance with Claim 1, wherein the at least one processor is further programmed to utilize at least one of changepoint analysis and minimum volume enclosing ellipsoid to identify the first region (Kalakanti: [0064] & Fig.5) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kalakanti to Zhang. The motivation to combine would have been that Kalakanti and Zhang are analogous art in the field of interval/pattern determination for a given data (like power) (Zhang: [0064] Fig.9; Kalakanti: Fig.5) where Kalakanti specifically uses changepoint algorithm to detect pattern and identify regions where the pattern changes.
----- This page is left blank after this line -----




Claims 18 & 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, further in view of Baone et al. (US 20150149128 A1).
Regarding Claim 18
Teachings of Zhang are shown in the parent claim 17. 
Zhang does not explicitly teach wherein the at least one processor is further programmed to generate the score based on a dot product angle between the difference the event data and model response data and components of the Jacobian matrix.
Baone teaches wherein the at least one processor is further programmed to generate the score based on a dot product angle between the difference the event data and model response data and components of the Jacobian matrix  (Baone: ¶ [0004], identifying plurality of well conditioned parameters for first disturbance based on trajectory sensitivities matrix (analogous to a Jacobian matrix; ¶ [0046], matrix made of trajectory sensitivities, number of well conditioned parameters identified in terms of sensitivities; threshold value used to delineate well-conditioned parameters from poorly conditioned parameters based on magnitude; ratios between singular values computed and examined; difference between successive singular values compared against threshold value for determination as to whether to include the next singular value in the subset; ¶ [0048], ranking parameters by computing ranking vector; ¶ [0050], computing vector angles between pairs of well-conditioned parameters, using as dependence value; ¶ [0051], reducing set of well conditioned parameters for disturbance into set of well conditioned and independent parameters based on the vector angles; ¶ [0055], analyzing disturbances, ranking well-conditioned parameters for disturbance; ¶ [0060], disturbance having original nominal value of parameter, simulating disturbance to produce output, computing difference between nominal output with original starting value and output of model simulation, quantifying significance of parameter based on change/difference in model response; i.e. at least one angle between differences in event data, model response data, and/or Jacobian matrix components is determined and used to rank/score a subset of model parameters).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Baone to Zhang(directed to simulation model parameter tuning) to incorporate the teachings of Baone (directed to analyzing model parameters using trajectory sensitivities) to include the capability to further score/rank simulation model parameters based on significance of the parameter as determined by a difference between an original nominal value for a disturbance (i.e. a real-world/historical/measured event) and a model simulated output value, and as further determined based on at least one angle between differences in event data, model response data, and/or Jacobian matrix components.  One of ordinary skill would have been motivated to perform such a modification in order to provide an approach to identify a well-conditioned set of model parameters, with enhanced, improved avenues for model tuning, and in order to decompose data in such a way as to identify key directions in which most useful information exists to facilitate a numerically efficient estimation process, particularly for systems with a large number of parameters as described in Baone (¶ [0024], [0027]).
Regarding Claim 19
Baone teaches the system in accordance with Claim 18, wherein the at least one processor is further programmed to select the plurality of tunable parameters based on the dot product angle not exceeding a threshold  (Baone: ¶ [0046], matrix made of trajectory sensitivities, number of well conditioned parameters identified in terms of sensitivities; threshold value used to delineate well-conditioned parameters from poorly conditioned parameters based on magnitude; ratios between singular values computed and examined; difference between successive singular values compared against threshold value for determination as to whether to include the next singular value in the subset; ¶ [0048], ranking parameters by computing ranking vector; ¶ [0050], computing vector angles between pairs of well-conditioned parameters, using as dependence value; using threshold vector angle for determining independency; ¶ [0051], reducing set of well conditioned parameters for disturbance into set of well conditioned and independent parameters based on the vector angles).
----- This page is left blank after this line -----




Claims 11 & 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang, in view of Shin; Dong-Yeol (US PGPUB No. 20110241655 A1)
Regarding Claim 11
Zhang teaches the system in accordance with Claim 1, wherein the at least one processor is further programmed to: execute at least one simulation of the model based on the first event (Zhang: [0014]-[0015][0080] event is a time interval); compare results of the at least one simulation to the event data (Zhang: [0110]-[0120] where the "...parameter tuning module 430 may either increase the number of target points to match the number of selected parameters or may decrease the number of parameters to tune to match the number of selected target points in order to define the particular solution..." (event data as particular solution)); and 
Zhang as stated above does not identify the region based on comparison.
Shin teaches to identify the first region based on the comparison (Shin: [0008] "...[0008] A power meter calculates the price based on maximum power, active power usage, and power factor. A calculation zone of a power meter is the region where a reactive power region is overlapping to an active power region. ..." [0009]"... it is the most apparent that the active power region and the reactive power region be overlapped as in the calculating zone...." region is the overlap zones based on active power region and reactive power region).
 It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Shin to Zhang . The motivation to combine would have been that Shin would use the Zhang’s general teachings directed to simulation model parameter tuning in the power application (Zhang: [0064]) and more specifically apply it actual power parameter calculations (Shin: Abstract) and computation of power variables (like actual power, power factor).
Regarding Claim 13
Teachings of Zhang are shown in parent claim 12. 
Zhang does not explicitly teach wherein the at least one processor is further programmed to identify the first region by analyzing the amounts of error for the plurality of points in time.
Shin teaches the system in accordance with Claim 12, wherein the at least one processor is further programmed to identify the first region by analyzing the amounts of error for the plurality of points in time (Shin: [0009]).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Shin to Zhang . The motivation to combine would have been that Shin would use the Zhang’s general teachings directed to simulation model parameter tuning in the power application (Zhang: [0064]) and more specifically apply it actual power parameter calculations (Shin: Abstract) and computation of power variables (like actual power, power factor).
----- This page is left blank after this line -----

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
----- This page is left blank after this line -----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Friday, August 12, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification [0066] onwards, none of which is claimed and cannot be imported into claimed given the BRI. 
        2 Specification [0031] “…The process of model validation and the eventual "validity" of the model require sound "engineering judgment" rather than being based on a simple pass/fail of the model determined by some rigid criteria….”